Name: Commission Regulation (EEC) No 918/91 of 12 April 1991 on the supply of refined sunflower oil and of various lots of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 4. 91 Official Journal of the European Communities No L 92/15 COMMISSION REGULATION (EEC) No 918/91 of 12 April 1991 on the supply of refined sunflower oil and of various lots of refined rape seed oil as food aid food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the . resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 601 tonnes of refined rape seed oil and 500 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil and refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . V) OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25 . 7. 1987, p. 1 . ¥) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 92/16 Official Journal of the European Communities 13 . 4. 91 ANNEX I LOT A 1 . Operation Nos ('): 1217  1225/90 2. Programme : 1990 3. Recipient ( l5) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4 . 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (4) (6) Q : see OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.l ) 8 . Total quantity : 586 tonnes net 9 . Number of lots : one 10. Packaging and marking (5) ( l2) (") : see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.3):  metal cans of 5 kilograms  the cans and cartons must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 5.  15. 6 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (*) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 29. 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 5. 1991 (b) period for making the goods available at the port of shipment : 1 . 6 .  30. 6. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  13 . 4. 91 Official Journal of the European Communities No L 92/ 17 LOT B 1 . Operation No (') : 1226/90 2. Programme : 1990 3 . Recipient (l5) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Sudan 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (4) (6) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 15 tonnes net 9 . Number of lots : one 10 . Packaging and marking (5) ( l0) ( ,3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 , 1.3.3 :  metal cans of 5 kilograms,  the cans and the cartons must carry the following wording : 'ACTION No 1226/90 / VEGETABLE OIL / SUDAN / 907601 / KHARTOUM VIA PORT SUDAN / Date of expiry : / Date of production : 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 5 to 10 . 6 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 29. 4. 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 5. 1991 . (b) period for making the goods available at the port of shipment : 1 . 6 to 20. 6. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 92/ 18 Official Journal of the European Communities 13. 4. 91 LOT C 1 . Operation No ('): 1075/90 2. Programme : 1989 3 . Recipient (ls): Angola 4. Representative of the recipient (") : Edimba Importang, Rua da Calada n? 10 , C.P. 1403, Luanda, tel. 39 27 87 ; telex 30 85/31 69 5 . Place or country of destination : Angola 6 . Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 500 tonnes net 9. Number of lots : one 10 . Packaging and marking (l6) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  5 litre plastic drums  the drums must carry the following wording : 'ACÃ Ã O N? 1075/90 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing (M) : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 5 .  15. 6. 1991 18 . Deadline for the supply : 10 . 7. 1991 19 . Procedure for determining the costs of supply ('): tendering 20 . Date of expiry of the period allowed for submission of tenders : 29. 4. 1991 , not later than 12 noon . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 . 5 . 1991 , not later than 12 noon . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 6.  30. 6. 1991 (c) deadline for the supply : 25. 7. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer :  13 . 4. 91 Official Journal of the European Communities No L 92/ 19 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that fpr the products to be delivered the standards applicable, rela ­ tive to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certi ­ ficate must indicate the caesium- 134 and - 137 levels. (4) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . x Radiation certificate must be issued by official authorities and be legalized for Sudan. (5) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BY, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate for each action number/shipping number at the time of delivery. I7) The successful tenderer shall give the beneficiaries' representative a certificate of origin for each action number/shipping number at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( 10) To be delivered on standardized pallets ± 40 cartons each pallet, wrapped in shrinked plastic/under plastic cover (non returnable  one way pallets). (") Commission delegate to be contacted by the successful tenderer : Carlos GIL, Rua Rainha Jinga, 6, Luanda, Angola (tel. 39 30 38-39 13 39. telex : (09 91 ) 3397 DELCEE AN). (12) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( 13) As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. (14) The following rates of unloading are reported at present : Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. No L 92/20 Official Journal of the European Communities 13 . 4. 91 (15) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 16) The drums shall have two flat walls, a built-in handle and a screw top fitted with safety devices. The drums shall be packed in cartons containing four drums, separated by cardboard cross-pieces . If glue is used for making up or sealing the cartons, it must be water-resistant. If adhesive tape is used, it must not become unstuck in a damp atmosphere . The complete packages shall be capable of surviving the following vertical-shock tests : first test : dropping flat on the base second test : dropping flat on the top third test : dropping flat on the longer side fourth test : dropping flat on the shorter side fifth test : dropping on an upper corner (one sample for each vertical-shock test). Height of drop : 1,20 m. The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings  a top deck consisting of a minimum of seven planks measuring 1 00 mm in width and of a thickness of 22 mm  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm  three bearers measuring 100 mm in width and of a thickness of 22 mm  nine dowels : 100 x 100 x 78 mm minimum The palletized cartons shall be covered by a shrink film of a thickness of at least 150 microns . The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges . The whole of the above must be bound, in each direction, by there nylon straps of a width of not less than 16 mm with plastic buckles . 13 . 4. 91 Official Journal of the European Communities No L 92/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 586 210 Caritas N HaÃ ¯ti Action n0 1217/90 / Huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas N / 900332 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 Caritas N Angola AcÃ §Ã £o n? 1218/90 / Ã leo vegetal / Angola / Caritas N / 900352 / Luanda / Donativo da Comunidade EconÃ ²mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas N Angola AcÃ §Ã £o n? 1219/90 / Ã leo vegetal / Angola / Caritas N / 900353 / Namibe / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 40 Oikos Angola AcÃ §Ã £o n? 1220/90 / Ã leo vegetal / Angola / Oikos / 906703 / Luanda / Donativo da Comu ­ nidade EconÃ ³mica Europeia / Destinado a distri ­ buiÃ §Ã £o gratuita 26 Caritas Germanica MoÃ §ambique AcÃ §Ã £o n? 1221 /90 / Ã leo vegetal / MoÃ §ambique / Caritas Germanica / 900433 / Maputo / Dona ­ tivo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 100 WVB Sudan Action No 1222/90 / Vegetable oil / Sudan / WVB / 905308 / Nairobi via Mombasa / Gift of the European Economic Community / For free distribution 45 WVB Sudan Action No 1223/90 / Vegetable oil / Sudan / WVB / 905313 / Nairobi via Mombasa / Gift of the European Economic Community / For free distribution 60 ICR Uganda Action No 1224/90 / Vegetable oil / Uganda / ICR / 904612 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 30 CAM India Action No 1225/90 / Vegetable oil / India / CAM / 902010 / Madras / Gift of the European Economic Community / For free distribution